             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:19 CR 24

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )            ORDER
                                           )
KEITH ERIC SAUNDERS,                       )
                                           )
                  Defendant.               )
                                           )

      This matter is before the Court on Defendant’s Motion to Seal Motion for

Issuance of Subpoena Duces Tecum Pursuant to Federal Rule of Criminal

Procedure 17(c) & (d) (Doc. 47) (“Motion to Seal”) which requests the sealing of

Defendant’s Motion for Issuance of Subpoena Duces Tecum Pursuant to

Federal Rule of Criminal Procedure 17(c) &(d) (Doc. 46) (“Application”).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      The undersigned has considered the Motion to Seal, the public’s interest

in access to the Application, and alternatives to sealing. The Application seeks


                                       1

     Case 1:19-cr-00024-MR-WCM Document 48 Filed 07/01/20 Page 1 of 2
information to be used in connection with Defendant’s sentencing, which is

currently not scheduled. While the Motion to Seal and the Application have

only been on the docket a short time, the undersigned agrees that sealing of

the Application is appropriate and that less restrictive means of handling the

information are not sufficient as the filing contains personal information

concerning a minor involved in this matter, which information is ordinarily

placed under seal. See 18 U.S.C. § 3509(d)(2).

      IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal (Doc.

47) is GRANTED, and the Application (Doc. 46) is SEALED and shall remain

sealed until further Order of the Court, provided however that the minor and

her parent or legal guardian may be given a copy of the Application as directed

by the undersigned’s separate Order entered contemporaneously herewith.

                                     Signed: July 1, 2020




                                      2

     Case 1:19-cr-00024-MR-WCM Document 48 Filed 07/01/20 Page 2 of 2
